ALLOWANCE
Response to Amendment
The applicant’s amendment filed 04/21/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirby Drake (Atty Reg No 55,126) on 12/15/2021.
The application has been amended as follows: 

	1. (Currently Amended) A glass light-emitting tile comprising: 
a light-transmissive glass plate; 
a glass substrate disposed adjacent to the light-transmissive glass plate 
a light guide plate arranged between the light-transmissive glass plate and the glass substrate, wherein the two largest dimensions of the light guide plate are smaller than the two largest dimensions of the light-transmissive glass plate and the glass substrate such that a plurality of recesses are formed around the light-emitting tile at side edges of the light guide plate and between the light-transmissive glass plate and the glass substrate; and 
a light-emitting diode (LED) lamp provided on a side of the light guide plate within one of the recesses of the plurality of recesses,
wherein a sealant fills the plurality of recesses and affixes the light-transmissive glass plate to the glass substrate such that only the light-transmissive glass plate, the glass substrate, and the sealant are visible when viewing an exterior of the tile.

	5. (Currently Amended) The glass light-emitting tile according to claim 1

Reasons for Allowance
Claim(s) 1 and 3-8 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a glass light-emitting tile comprising a light-transmissive glass plate, a glass substrate disposed adjacent to the light-transmissive glass plate, a light guide plate arranged between the light-transmissive glass plate and the glass substrate, wherein the two largest dimensions of the light guide plate are smaller than the two largest dimensions of the light-transmissive glass plate and the glass substrate such that a plurality of recesses as specifically called for the claimed combinations.
The closest prior art, Furmanek (US 2015/0241052 A1), does not include that the two largest dimensions of the light guide plate are smaller than the two largest dimensions of the light-transmissive glass plate and the glass substrate such that a plurality of recesses are formed around the light-emitting tile at side edges of the light guide plate and between the light-transmissive glass plate and the glass substrate and a sealant fills the plurality of recesses and affixes the light-transmissive glass plate to the glass substrate such that only the light-transmissive glass plate, the glass substrate, and the sealant are visible when viewing an exterior of the tile as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Furmanek reference in the manner required by the claims. 
To clarify the allowance, illuminated tiles are known throughout the art. In the instant application, by way of Examiner’s Amendment, the claims recite a three layer tile with a smaller interposed light guide which has recesses that surround it which provides space for a light source—these recesses are filled by a sealant to effectively hide the light source and inner light guide plate. This combination is not specifically disclosed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875